DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1-20. The examined Claims are 1-20, with Claims 1, 8, 14-15, 18 being amended herein.

Response to Arguments

	Per Applicant’s aforementioned amendments to the Claims, the previous rejection(s) of record under 35 U.S.C. 112(b) are hereby withdrawn.

	Applicant has mainly amended independent Claim 1 to recite that (1) the connecter has a longitudinal axis, (2) part or all of the mounting part is detachably received within the mounting groove along a radial direction of the connector which is perpendicular to the longitudinal axis of the connector, and (3) the mounting part cooperates with the support body to prevent the connector from disengaging from the support body in the radial or an axial direction, and to allow the connector to move relative to the support body to a position for mating with a mating connector.

	Applicant presents arguments in favor of said amendments versus the prior art of record (namely the disclosure of Zhao) (Pages 6-9 of Remarks). In particular, Applicant argues that as the header (120) and the power terminal (104) are fixed to the mounting pad (118) of the notched-out area (116) of the battery, Zhao does not teach (but in fact teaches away from) part or all of the mounting part of the connector being detachably received within the mounting groove along a radial direction of the connector which is perpendicular to the longitudinal axis of the connector (Page 7 of Remarks). Further, Applicant argues that the power terminal of Zhao is simply not detachably received in a mounting groove (Page 7 of Remarks). Finally, Applicant argues that while the mounting part (31) of the instantly claimed electric connection assembly is enabled to move within a corresponding limit in the mounting groove (14) so as to facilitate the connector (30) to move to a position for mating with the mating connector (70), Zhao neither teaches nor suggests such a feature (Page 7 of Remarks). Finally, Applicant argues that none of the other prior art references of record (i.e. Guen, Chang, Roh, Han) cure the aforementioned deficiencies of Zhao (Pages 8-9 of Remarks).

 	While Applicant’s aforementioned arguments are acknowledged, they are found to be moot in view of the new grounds of rejection, presented below, as necessitated by Applicant’s amendments to the Claims. It is noted, however, that all previous prior art rejections of record are hereby withdrawn.

	Furthermore, the following response (with respect to the assertion that Zhao does not teach, but in fact teaches away from, part or all of the mounting part of the connector being detachably received within the mounting groove along a radial direction of the connector which is perpendicular to the longitudinal axis of the connector) is provided as it remains relevant to said new grounds of rejection below:
	As disclosed by Zhao, the main housing is removable from the pin via, at least, deliberate action ([0035]). Accordingly, because the pin is able to be removed from the main housing, at least part of the mounting part is interpreted as being “detachably received” within the mounting groove along a radial direction of the pin perpendicular to a longitudinal axis of the pin. While it may be true that the power terminal (104) (and therefore the pin) of Zhao is fixed to the mounting pad, because the pin is necessarily insertable into the main housing and the main housing itself is intentionally removable from the pin (via deliberate action), the pin may considered as a structure which is detachably received within the mounting groove when being viewed/considered from the perspective/frame of reference of the main housing. In other words, from the perspective/frame of reference of the main housing, the pin is a detachably received structure therein because it is both insertable into the main housing (via the mounting groove) and removable therefrom (via deliberate action).
	
Claim Objections

Claim 1 is objected to because of the following informalities: the word “redial” in the phrase “…the redial direction being perpendicular” should be written as “radial.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-11, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2013/0090000, and further in view of Marraffa (US 2005/0058891).

Regarding Claim 1, Zhao teaches an electric connection assembly (Abstract, [0001]). As illustrated in Figures 1-4, Zhao teaches that assembly comprises a mounting pad (118) (“support”) of a battery, wherein the mounting pad comprises a housing (154) positioned thereon, wherein the housing comprises a main housing (200) (“support body”), wherein the main housing further comprises a “mounting groove” therein (See annotated Figure 3 below) ([0026], [0028]-[0029], [0046]). As illustrated in Figures 2, 5, Zhao teaches that the assembly further comprises a pin (124) (“connector”) having a longitudinal axis and configured to be in contact electrical connection with a bus bar (122) (“mating connector”), wherein the pin comprises a “mounting part” (See annotated Figure 5 below) ([0032], [0048]-[0050]). As illustrated in Figures 5-8, at least part of the mounting part is received in the mounting groove ([0048]-[0058]). Furthermore, Zhao teaches that via deliberate action, at least, the main housing is removable from the pin (therefore, and from the perspective/frame of reference of the main housing, the pin is a “detachably received” structure therein along a radial direction of the pin perpendicular to the longitudinal axis because it is both insertable into the main housing (via the mounting groove) and removable therefrom (via deliberate action)) ([0035]). As illustrated in Figures 2, 5-8, the mounting pad and the pin are formed separately and connected to each other. As illustrated in Figures 5-8, the mounting part of the pin physically cooperates with the main housing (i.e. the mounting groove of the main housing) when the pin is positioned within the main housing such that the pin is prevented, to at least some degree, from being disengaged from the main housing in the radial and/or an axial direction.


    PNG
    media_image1.png
    548
    851
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    389
    455
    media_image2.png
    Greyscale

	
	Zhao does not explicitly teach that the pin cooperates with the main housing such that it is allowed to move relative to the main housing to a position for mating within the bus bar.
	However, Marraffa teaches a battery tray apparatus (Abstract, [0002]). As illustrated in Figures 1, 7, Marraffa teaches that the apparatus comprises a retainer (26) which is coupled to side panels comprising side flanges (16) via bolts and channel screws (25) ([0049]). As illustrated in Figures 1, 7, the retainer comprises a key hole slot (26b) which cooperates with a hole (40), wherein a given channel screw passes through said key hole slot and hole ([0049]). As illustrated in Figures 1, 7, the geometry of the key hole slot provides for a clearance to exist for the channel screw when inserted therethrough ([0049]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct the mounting pad of Zhao with a key hole slot, as taught by Marraffa, at the position where the pin protrudes through, given that the provision of a key hole slot would allow for a clearance to exist around the pin to thereby allow for enhanced accommodation/compatibility with the positioning of the bus bar upon coupling (given that said clearance would allow, to at least some degree, movement of the pin relative to the main housing to accommodate positioning of the bus bar).

Regarding Claim 2, Zhao, as modified by Marraffa, teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figure 4, the main housing is provided with a “mounting inlet” (See annotated Figure 4 below) at one end of the mounting groove, and the mounting inlet is configured to provide for the pin to be mounted in the mounting groove.


    PNG
    media_image3.png
    355
    360
    media_image3.png
    Greyscale


	Regarding Claims 3-4, Zhao, as modified by Marraffa, teaches the instantly claimed invention of Claim 2, as previously described.
	As illustrated in Figures 3-8, Zhao teaches that a spacer (202) (“non-return plate”) is detachably provided on the main housing so as to extend, at least partially, into the mounting groove via the mounting inlet and be block-fittable with the pin such that the pin cannot retreat out of the mounting groove via the mounting inlet (it is noted that the term “block-fittable” is not explicitly defined by the instant Claims such that a specific interpretation is required with respect to what physically constitutes “block-fittable”) ([0046]).

	Regarding Claim 5, Zhao, as modified by Marraffa, teaches the instantly claimed invention of Claim 3, as previously described.
	As illustrated in Figures 3-4, the main housing comprises a “limiting groove” (See annotated Figure 4, wherein two equivalent limiting grooves are present, but the view of one of said limiting grooves is obscured by the illustration), wherein at least part of the spacer is inserted and fixed into the limiting groove.

    PNG
    media_image4.png
    431
    545
    media_image4.png
    Greyscale


	Regarding Claim 7, Zhao, as modified by Marraffa, teaches the instantly claimed invention of Claim 2, as previously described.
	As illustrated in Figures 3-8, the main housing is provided with a “blocking wall” at another end of the mounting groove (i.e. the inner surface of the main housing at the end opposite to the end at which the mounting inlet is positioned), wherein the blocking wall is in block-fit with the mounting part along a mounting direction of the mounting part (it is noted that the term “block-fit” is not explicitly defined by the instant Claim such that a specific interpretation is required with respect to what physically constitutes “block-fit”).

	Regarding Claim 8, Zhao, as modified by Marraffa, teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 1-2, Zhao teaches that the mounting pad further comprises a header (120) (“blocking arm”) thereon, wherein the header is provided to be block-fittable with the mounting part along the axial direction of the pin ([0029]) (it is noted that the term “block-fittable” is not explicitly defined by the instant Claim such that a specific interpretation is required with respect to what physically constitutes “block-fittable”).

	Regarding Claim 9, Zhao, as modified by Marraffa, teaches the instantly claimed invention of Claim 8, as previously described.
	As illustrated in Figure 5, the mounting part is provided with a “stop step” (See annotated Figure 5 below), wherein the stop step is provided to be block-fittable with the header along an axial direction of the pin (it is noted that the term “block-fittable” is not explicitly defined by the instant Claim such that a specific interpretation is required with respect to what physically constitutes “block-fittable”).


    PNG
    media_image5.png
    371
    464
    media_image5.png
    Greyscale


	Regarding Claim 10, Zhao, as modified by Marraffa, teaches the instantly claimed invention of Claim 1, as previously described.
	Zhao teaches that via deliberate action, at least, the main housing is removable from the pin (therefore, because the pin is able to be removed from the main housing, the pin is interpreted as being “movable” inside the mounting groove). As illustrated in Figures 2, 5-8, the mounting pad and the pin are formed separately and connected to each other ([0035]).

	Regarding Claim 11, Zhao, as modified by Marraffa, teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 5-8, the mounting part is in clearance-fit with a groove wall of the mounting groove.

	Regarding Claims 14-15, Zhao, as modified by Marraffa, teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figure 5, the pin further comprises a “protruding part” (See annotated Figure 5 below) which protrudes on the mounting part along the axial direction of the pin. As illustrated in Figure 4, the pin further comprises a “supporting step” (See annotated Figure 5 below) disposed along the radial direction of the pin to contact (e.g. electrically contact) and support the bus bar.

    PNG
    media_image6.png
    444
    531
    media_image6.png
    Greyscale


	Regarding Claim 16, Zhao , as modified by Marraffa, teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 1-2, Zhao teaches that the mounting pad is formed as a battery module cover plate of the battery (i.e. a cover plate which covers the notched portion of the battery enclosure) ([0029]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2013/0090000), and further in view of Marraffa (US 2005/0058891) and Guen (US 2012/0288744).

	Regarding Claim 6, Zhao, as modified by Marraffa, teaches the instantly claimed invention of Claim 5, as previously described.
	As illustrated in Figures 3-4, each limiting groove is at least partially enclosed by a “limiting groove wall” therein (See annotated Figure 4 below).

    PNG
    media_image7.png
    436
    476
    media_image7.png
    Greyscale


	Zhao, as modified by Marraffa, does not explicitly teach that the limiting groove wall is provided protrudingly with an abutting convex rib, wherein the abutting convex rib is provided to be interference-fit with the spacer.
	However, Guen teaches a battery module (Abstract, [0003]). As illustrated in Figures 7-8, Guen teaches that the battery module comprises a connecting member (210) which is at least partially inserted and fixed within a connecting groove (231) formed in a terminal (230) ([0073]-[0074], [0079]). As illustrated in Figures 7-8, Guen teaches that side walls of the connecting groove comprise a supporter (235), wherein the supporter is formed as an abutting convex rib which protrudes from a given side wall, wherein each supporter is positioned so as to be in an interference-fit with corresponding hooks formed on side walls of the connecting member (wherein the hooks are also formed as abutting convex ribs which protrude from given side walls) ([0075], [0080]). Guen teaches that the fit between the supporters and the hooks helps prevent or substantially prevent any separation between the connecting member and the connecting groove ([0081]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further include abutting convex rib supporters (“abutting convex rib”) and corresponding abutting convex rib hooks, as taught by Guen, on each limiting groove wall and spacer, respectively, of Zhao, as modified by Marraffa, such that said supporters and corresponding hooks are in an interference-fit with one another, given that such a modification would help further prevent or substantially prevent any separation between the spacer and the limiting groove wall due to the feet between the supporters and corresponding hooks, as taught by Guen.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2013/0090000), and further in view of Marraffa (US 2005/0058891) and Chang et al. (US 2012/0148907).

	Regarding Claim 12, Zhao, as modified by Marraffa, teaches the instantly claimed invention of Claim 1, as previously described.
	Zhao, as modified by Marraffa, does not explicitly teach that the mounting pad is an injection molded part.
	However, Chang teaches a battery (Abstract, [0003]). As illustrated in Figures 1-3, Chang teaches that the battery comprises a lid (100), wherein terminals/electrode structures (200, 400) protrude from/through the lid ([0029], [0034]). Chang teaches that the lid itself is an injection molded part ([0017], [0030]). Chang teaches that via injection molding, the lid may be made as an integrated plastic part which is both insulating and waterproof ([0030]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would form at least the mounting pad of Zhao, as modified by Marraffa, as an injection molded part, as taught by Chang, given that injection molding would allow for the mounting pad to be made as an integrated plastic part which is both insulating and waterproof.

Claims 13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2013/0090000), and further in view of Marraffa (US 2005/0058891) and Roh et al. (US 2015/0064540).

	Regarding Claim 13, Zhao teaches the instantly claimed invention of Claim 1, as previously described.
	Zhao, as modified by Marraffa, does not explicitly teach that the pin comprises a bolt.
	However, Roh teaches a battery module (Abstract, [0001]). As illustrated in Figure 9, Roh teaches that the battery module comprises external connection terminals (410, 420) which are electrically connected with bus bars (510, 520) ([0043], [0082]). As illustrated in Figure 9, Roh teaches that the external terminals are formed as integral bolts which are formed, for example, via insert injection molding ([0043]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill would form the pin of Zhao, as modified by Marraffa, as an integral bolt formed via insert injection molding, as taught by Roh, given that external connection terminals of a battery (wherein the pin serves/functions in the manner of an external connection terminal of a battery which electrically connects with a bus bar) which electrically connect with a bus bar may be made as integral bolts formed via insert injection molding, as specifically disclosed by Roh.

Regarding Claims 19-20, Zhao, as modified by Marraffa, teaches the instantly claimed invention of Claim 1, as previously described.
	Zhao, as modified by Marraffa, does not explicitly teach that the pin is one integral piece formed via insert injection molding.
	However, Roh teaches a battery module (Abstract, [0001]). As illustrated in Figure 9, Roh teaches that the battery module comprises external connection terminals (410, 420) which are electrically connected with bus bars (510, 520) ([0043], [0082]). As illustrated in Figure 9, Roh teaches that the external terminals are formed as integral bolts which are formed, for example, via insert injection molding ([0043]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill would form the pin of Zhao, as modified by Marraffa, as an integral bolt formed via insert injection molding, as taught by Roh, given that external connection terminals of a battery (wherein the pin serves/functions in the manner of an external connection terminal of a battery which electrically connects with a bus bar) which electrically connect with a bus bar may be made as integral bolts formed via insert injection molding, as specifically disclosed by Roh.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2013/0090000), and further in view of Marraffa (US 2005/0058891) and Han et al. (US 2011/0135970).

	Regarding Claim 17, Zhao, as modified by Marraffa, teaches the instantly claimed invention of Claim 1, as previously described.
	Zhao, as modified by Marraffa, does not explicitly teach that the battery comprises a plurality of cells electrically connected together by a plurality of bus bars, wherein one of said plurality of bus bars is electrically connected to the pin (See Claim 1).
	However, Han teaches a battery module (Abstract, [0003]). Han teaches that a plurality of cells may be electrically connected to one another via bus bars in order to enhance overall capacity and output characteristics ([0006]). As illustrated in Figure 8, Han teaches a support body (i.e. circuit substrate (802)) comprises a plurality of bus bars (119) mounted thereon, wherein the plurality of bus bars interface with terminals (111, 112) of a plurality of battery cells (100) in order to electrically interconnect said plurality of battery cells ([0086]-[0089]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would utilize a plurality of the bus bars of Zhao, as modified by Marraffa, to electrically interconnect a plurality of cells together via their terminals (i.e. pins), as taught by Han, given that such a modification would provide for an overall battery module with enhanced overall capacity and output characteristics.

	Regarding Claim 18, Zhao, as modified by Marraffa and Han, teaches the instantly claimed invention of Claim 17, as previously described.
	As illustrated in Figures 3-4, Zhao teaches that a cable (108) (“output connector”) is electrically connected to the bus bar, and a terminal body (150) (“fastener”) is securely provided on the pin which allows the bus bar and the cable to abut against and connect with one another ([0036]-[0037]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729               

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729